DETAILED ACTION
This action is responsive to the Application filed on 06/19/2020. Claims 1-20 are pending in the case. Claims 1, 19, and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810276798.0, filed on 03/30/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/19/2020 and 01/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“in response to there being …” [e.g. claims 5-7 and 10] = Even though the prior art rejection included below does not depend on the following technicality, it is nonetheless respectfully noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, functionalities that currently depend on the “in response to there being” condition being true may not be narrowing the claims to the extent it may have been intended since, for purposes of prior art analysis, any prior art scenario showing at least one mappable instance wherein the contingency/triggering condition is not met/true would suffice to anticipate or teach these aspects. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1:
Line 3 recites improperly reintroduces the limitation “a virtual scene
Claim 10:
The limitation “the object type of the first virtual object” in lines 3-4 lacks proper antecedent basis.
Claim 11:
Lines 2-3 recites improperly reintroduces the limitation “a preset priority or a refresh probability” (antecedent basis for the limitation had already been established in line 4 of parent claim 10).
Claim 17:
The limitation “the second position point” in line 2 lacks proper antecedent basis. 
Moreover, the limitation wherein “the second position point comprises at least two position points” in line 2 is drafted in an unclear manner (e.g. how can a single (second) position point in itself comprise at least two other points?).
Line 6 introduces the notion of “a second movement path,” however within the scope of this claim, there was no antecedent basis for a “first” path.
Claim 19:
Line 3 recites improperly reintroduces the limitation “a virtual scene” (antecedent basis for the term had already been established in line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (US Patent Application Pub. No. 2010/0292008, hereinafter “Matsumura”).

As to independent claims 1, 19, and 20, Matsumura shows a method, an apparatus, and a concomitant product for controlling an object in a virtual scene [¶ 08] comprising:
 generating a first virtual object [e.g. an enemy character] at a first position point in a virtual scene [e.g. an enemy character’s original/first location in a virtual space, such as “ENEMY CHARACTER POSITION E1” in the virtual space as illustrated in fig. 9], the first position point being located outside a navigation surface of the first virtual object in the virtual scene, and the navigation surface being a way-finding surface on which the first virtual object moves to a position of a user-controlled object [e.g. a player character] in the virtual scene [“When determining that the player character is apart by equal to or greater than the predetermined distance (step S803: YES), the moving unit 206 moves the position of the enemy character so as to come closer to the position of the player character (step S804), and stores the moved position in the memory unit 201. For example, as shown in FIG. 9, when an enemy character is present at a position E1 at a given time, the moving unit 206 moves the enemy character to a position E2 so as to come closer to the player character […]” (¶ 226)
See also how the “appearance setting unit 204 can cause an enemy character to be more likely to appear in a game screen (within eyesight) viewed from the view point of the player character toward the visual line direction by adopting the visual line. Therefore, the game device 200 can have a game setting that the difficulty level is lowered for a beginner player. The game device 200 can also cause an enemy character to be more likely to appear outside the eyesight of the player character, resulting in a game setting that the difficulty level is increased for an expert player.” (¶ 271)];
 determining an appearance action of the first virtual object at a second position point, the second position point being located in the navigation surface; controlling the first virtual object to move from the first position point to the second position point; and controlling the first virtual object to perform the appearance action at the second position point [See, e.g., “the appearance setting step […] where an enemy character is to reappear […]” (¶ 73), such as the appearance action mapped above with regard to fig. 9, and how a first object (enemy character) is . 

As to dependent claim 2, Matsumura further shows: 
wherein before generating the first virtual object at the first position point in the virtual scene, the method further comprises: determining the first virtual object corresponding to the virtual scene; and determining the first position point corresponding to an object type of the first virtual object [e.g. the first virtual object and its corresponding first position point are determined to correspond to an “enemy character […] like a monster […] or a land mine […]” (¶ 16) object type before generating the first virtual object at the first position point in the virtual scene (¶¶ 15-18, 24, & 42). 
For further context into an “object type,” see also: “[…] FIG. 3B shows an example configuration of data indicating a position of an enemy character. Positions of enemy characters are stored by what corresponds to the number of enemy characters present in the virtual space. Identification information is information for identifying a kind of an enemy character or an individual. […]” (¶ 166) and/or how “[…] each enemy character 1520 is also associated with attribute parameters, such as an offensive power, a defensive power, a vital power. Multiple kinds of enemy characters 1520 each having a different attribute parameter may be present.” (¶ 276)]. 

As to dependent claim 3, Matsumura further shows: 
wherein the determining the first position point corresponding to the object type of the first virtual object comprises: obtaining a position of a second virtual object in the virtual scene, the second virtual object being the user-controlled object; determining a set of candidate positions according to the position of the second virtual object in the virtual scene, the set of candidate positions comprising at least one position point; and determining the first position point corresponding to the object type of the first virtual object in the set of candidate positions [“The memory unit stores a position of a player character moving in a virtual space in accordance with an instruction from a player, a position of an enemy character, an elapsed time up to a present time after the enemy character has appeared in the virtual space, and candidates of a position where a new enemy character is to appear in the virtual space.” (¶ 11)
“FIG. 3C shows an example configuration of data indicating a candidate of a position when an enemy character is caused to appear and stored in the memory unit 201. Like FIG. 3B, identification information is information for identifying a kind of an enemy character and an individual. A candidate list is a list of candidate positions where a new enemy character may appear. The candidate list is not limited to one candidate, but may contain multiple candidates. Those candidates are set beforehand. For example, in FIG. 3C, coordinate values (X1, Y1, Z1) and coordinate values (X2, Y2, Z2) and the like are set as a first candidate, a second candidate, and the like, respectively, of a position where an enemy character may newly appears for an enemy character identified by identification information "0001".” (¶ 169)]. 

 
wherein determining the set of candidate positions according to the position of the second virtual object in the virtual scene comprises: adding each position point that is within a preset range around the position of the second virtual object in the virtual scene and is for generating a virtual object to the set of candidate positions [“[…] among candidate positions stored when an enemy character is caused to appear and which are stored in the memory unit 201, there may be multiple candidates in some cases having a distance between the position of that candidate and the player character that is closest to the reference distance calculated by the calculating unit 203. For example, in FIG. 11A, two of the second candidate and the third candidate are the closest candidates to the reference distance. The candidate position when an enemy character is caused to appear may be specified as an area instead of coordinates. For example, in FIG. 11B, in the area of the first candidate and the area of the second candidate, there are multiple number of points having the reference distance calculated by the calculating unit 203 in the area of the second candidate. That is, in a circle indicating the reference distance, all points over a circular arc overlapping the second area can be candidates of a position when an enemy character is caused to appear.” (¶ 234)]. 

As to dependent claim 5, Matsumura further shows: 
wherein in response to there being two or more position points that correspond to the object type of the first virtual object in the set of candidate positions, the determining the first position point corresponding to the object type of the first virtual object in the set of candidate positions comprises: determining a position point closest to the second virtual object in the two or more position points as the first position point [“[…] the appearance setting unit 204 selects a candidate closest to the reference distance among the candidates stored in the memory unit 201 and sets the selected candidate as a position where an enemy character newly appears […]” (¶ 206) | See also ¶¶ 234-237.]. 

As to dependent claim 6, Matsumura further shows: 
wherein in response to there being two or more position points that correspond to the object type of the first virtual object in the set of candidate positions, the determining the first position point corresponding to the object type of the first virtual object in the set of candidate positions comprises: determining a position point farthest from the second virtual object in the two or more position points as the first position point [“[…] the appearance setting unit 204 selects a candidate […] among the candidates stored in the memory unit 201 and sets the selected candidate as a position where an enemy character newly appears, but may select one among candidates located farthest from the reference distance. […]” (¶ 206)]. 

As to dependent claim 7, Matsumura further shows: 
wherein in response to there being two or more position points that correspond to the object type of the first virtual object in the set of candidate positions, the determining the first position point corresponding to the object type of the first virtual object in the set of candidate positions comprises: determining a random one of the two or more position points as the first position point [“[…] when there are multiple candidates located at a distance from the reference distance, the appearance setting unit 204 may select a candidate at random […]” (¶ 206) | See also ¶¶ 234-237.]. 

As to dependent claim 8, Matsumura further shows: 
wherein before generating the first virtual object at the first position point in a virtual scene, the method further comprises: determining the first position point in the virtual scene; and determining the first virtual object corresponding to a position type of the first position point [“When there are multiple candidates that have a distance between the position of that candidate and the position of the player character which is closest to the reference distance among the candidates stored in the memory unit 201, the appearance setting unit 204 may set a bias (weight) to increase the probability that those candidates will be selected, and may select a candidate at random. For example, as a candidate set in a forest area is weighted more than a candidate set in a grassland area, the candidate in the forest area is more likely to be selected even if the distance is same.” (¶ 236) | For more position types, see also: ¶¶ 16, 249, 253, & 268.]. 

As to dependent claim 9, Matsumura further shows: 
wherein the determining the first position point in the virtual scene comprises: obtaining a position of a second virtual object in the virtual scene, the second virtual object being the user-controlled object; determining the first position point according to the position of the second virtual object in the virtual scene [“The appearance setting unit, when the appearance determining unit determines to cause the new enemy character to appear, stores, as a position where an enemy character may newly appear, a candidate position having a distance to the player character […]” (¶ 15)]. 

As to dependent claim 10, Matsumura further shows: 
wherein the method further comprises: in response to there being two or more object types that are able to be generated at the first position point, determining one of the two or more object types as the object type of the first virtual object according to a preset priority or a refresh probability of each of the two or more object types [“[…] a priority may preliminarily be set for a candidate of a position when a new enemy character appears, and the appearance setting unit 204 may select a candidate in accordance with the priority. The memory unit 201 may store multiple stages of priorities corresponding to candidates of a position when a new enemy character appears. When there are multiple candidates closest to the reference distance, the appearance setting unit 204 may select a candidate having the highest priority among those candidates.” (¶ 237)]. 

As to dependent claim 11, Matsumura further shows: 
in response to the object type of the first virtual object corresponding to two or more virtual objects, determining one of the two or more virtual objects as the first virtual object according to a preset priority or a refresh probability of each of the two or more virtual objects [“The appearance setting unit 204 sets a weight so that a candidate closer to the moving direction among candidates closest to the reference distance has a larger probability of being selected, and selects a candidate as a position where a new enemy character appears at random.” (¶ 264)]. 

As to dependent claim 12, Matsumura further shows: 
 in response to the object type of the first virtual object corresponding to two or more virtual objects, determining a random one of the two or more virtual objects as the first virtual object [“The appearance determining unit may determine whether to cause a new enemy character to appear using a random number.” (¶ 41)]. 

As to dependent claim 13, Matsumura further shows: 
wherein before generating the first virtual object at the first position point in the virtual scene, the method further comprises: receiving refresh indication information transmitted by a server, the refresh indication information being used for indicating the first position point and the first virtual object [Before generating the first virtual object at the first position point in the virtual scene, refresh indication information may be received a server/internet, which in itself is ultimately used for the intended use/result (see MPEP §§ 2111.04 & 2114) of indicating the first position point and the first virtual object (¶¶ 92, 147-149, 158, & 360).]. 

As to dependent claim 14, Matsumura further shows: 
wherein determining the appearance action of the first virtual object at the second position point comprises: determining the appearance action of the first virtual object at the second position point according to an object type of the first virtual object and a position type of the second position point [“The player plays a game of operating the player character to fight against an enemy character, etc. The enemy character may be a character like a monster which moves in the virtual space and attacks the player character, or may be one like a land mine which is unmovable. The timing of the enemy character's appearance varies. For example, the upper limit of a total number of enemy characters present in the game is set beforehand, and enemy characters appear at arbitrary timings in the game within a range not exceeding the upper limit. For example, when an enemy character already present in the virtual space loses a battle against the player character and disappears, another new enemy character appears. Moreover, for example, when the player character improves its skill or reaches a predetermined position, an enemy character may appear.” (¶ 16) | For more context into different second position types, see also: ¶¶ 236, 249, 253, & 268.]. 

As to dependent claim 15, Matsumura further shows: 
wherein determining the appearance action of the first virtual object at the second position point comprises: receiving action indication information transmitted by a server, the action indication information being used for indicating the appearance action of the first virtual object at the second position point [Determining the appearance action of the first virtual object at the second position point comprises receiving action indication information transmitted by a server, . 

As to dependent claim 16, Matsumura further shows: 
wherein controlling the first virtual object to move from the first position point to the second position point comprises: determining a first movement path and a movement manner of the first virtual object moving from the first position point to the second position point according to an object type of the first virtual object and a type of a terrain between the first position point and the second position point; and controlling the first virtual object to move from the first position point to the second position point according to the first movement path and the movement manner [“Note that the appearance setting unit 204 can select a candidate closest to the moving direction as a position where a new enemy appears instead of setting a weight on a probability to be selected and of selecting a candidate at random. The appearance setting unit 204 may set a weight so that a candidate closer to the moving direction has a smaller probability to be selected. Alternatively, the appearance setting unit 204 may set a weight depending on the difference of kinds of an area (e.g., a forest, a grassland, a pond) where an enemy character can appear.” (¶ 268)
“The moving unit 206 can move a position of the enemy character 1520 in accordance with the progress of the game. When a distance between the player character 1510 and the enemy character 1520 becomes equal to or less than a first the moving unit 206 moves a position of the enemy character 1520 so that the enemy character comes closer to a position of the player character 1510. Typically, when the enemy character 1520 enters in a circle 1511 having a predetermined radius R1 and around the center of the position of the player character 1510, the enemy character 1520 comes closer to the player character 1510.
Alternatively, the moving unit 206 may move the enemy character 1520 in a random-walk manner. For example, when a distance between the player character 1510 and the enemy character 1520 is larger than a first predetermined value R1, the moving unit 206 sets a probability that the enemy character moves to be equal for each direction in which the enemy character 1520 can move, and moves the enemy character at random. Conversely, when the distance between the player character 1510 and the enemy character 1520 is equal to or less than the first predetermined value R1, a probability that the enemy character 1520 moves from a local position to a position of the player character 1510 is set to be relatively high in order to make the movement probabilities unbalanced, thereby moving the enemy character 1520 at random. That is, the enemy character 1520 is likely to come closer to the player character 1510.” (¶¶ 281-282) | For even further context/examples, see also ¶¶ 57 & 234-237.]. 

As to dependent claim 17, Matsumura further shows: 
 the second position point comprises at least two position points; the at least two position points comprise a start point and an end point; and controlling the first virtual object to perform the appearance action at the second position point comprises: determining a second movement path from the start point to the end point according to an action type of the appearance action, the second movement path comprising the at least two position points; and controlling the first virtual object to perform the appearance action along the second movement path [See, for example, ¶¶ 281-283, wherein the second position point (e.g. where the enemy character moved to after being originally positioned at the first position point) may in itself comprise two (additional) position points (e.g. a start point associated with the second position point and a (third) end point). Moreover, the appearance action of the enemy character at the second position point may also comprise determining a (second) movement path from the start point to the end point according to an action type of the appearance action, the second movement path comprising the at least two position points; and controlling the first virtual object to perform the appearance action along the second movement path (fig. 15, ¶¶ 281-283). For even further context/examples, see also figs. 9-13, ¶¶ 53, 224-227, & 234-237.]. 

As to dependent claim 18, Matsumura further shows: 
wherein first virtual object is a non-user-controlled object [e.g. the first virtual object is an enemy (non-user-controlled) character (¶ 16).]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Ambrus; Anthony et al.
US 20160179336 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Tsuchiya; Shin
US 20140120993 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
YANAGISAWA; Takahiro et al.
US 20120058829 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
WANG; Yu et al.
US 20210287440 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Kohler; Jeffrey et al.
US 20190324277 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
ARA JO; Jose et al.
US 20190310712 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
PAN; Sheng-Yang
US 20190020809 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
TERAHATA; Shuhei
US 20180321817 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Shapira; Lior et al.
US 20160253842 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
ZOU; Ming et al.
US 20160101363 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
MASUDA; Naoki
US 20140375560 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Fujioka; Kaname et al.
US 20140329600 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
MATSUDA; Kouichi
US 20110205243 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Borst; Karl Joseph et al.
US 20110201423 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Chosogabe; Akiyoshi et al.
US 20100113147 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.

US 20090102975 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
KANEMORI; Yuichi et al.
US 20070155501 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
MAEHIRO; Kazutoyo et al.
US 20070026944 A1
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.
Zou; Ming
US 10946282 B2
A method, an apparatus, and a concomitant product for controlling an object in a virtual scene.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173




/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173